Citation Nr: 9902783	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  95-05 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right thigh, currently evaluated 
as 10 percent disabling. 

2.  Entitlement to a total compensation rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1967 to March 
1970.

This appeal comes before the Board of Veterans Appeals 
(Board) on appeal from a December 1994 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a rating in excess of 
10 percent for residuals of a shell fragment wound of the 
right thigh; and a February 1997 RO decision, which denied a 
total compensation rating based on individual 
unemployability.  

A Board decision in October 1997 increased the rating for the 
veterans post-traumatic stress disorder (PTSD) from 30 to 50 
percent; the issue of entitlement to a rating in excess of 10 
percent for residuals of a shell fragment wound of the right 
thigh was remanded to the RO for further development and, as 
a result, appellate review of the issue of a total 
compensation rating based on individual unemployability was 
deferred.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issues on appeal. 

In written argument dated in August 1998, the veterans 
representative submitted a motion for reconsideration of the 
Boards October 1997 decision.  On November 5, 1998, the 
motion was denied by the Acting Chairman of the Board.  Under 
recently-enacted legislation, Public Law No. 105-111, 111 
Stat. 2271 (1997) (to be codified at 38 U.S.C.§ 7111), the 
Board has, for the first time, been granted the authority to 
revise a prior decision of the Board on the grounds of clear 
and unmistakable error (CUE).  A claim requesting review 
under the new statute may be filed at any time after the 
underlying decision is made.  Pursuant to a recently issued 
opinion of the VA General Counsel, VAOPGCPREC 1-98, the 
Board's new authority applies to any claim pending on or 
filed after the date of enactment of the statute, November 
21, 1997.

The Board construes the representative's August 1998 motion 
as a request that the Board revise its prior decision on the 
grounds that it was the product of CUE. However, a final 
determination on that CUE claim will not be made at this 
time. The Board has imposed a temporary stay on the 
adjudication of such issues until implementing regulations 
with respect to the new statute can be promulgated.  When 
final regulations have been issued, the Board will lift the 
stay and begin to adjudicate these issues, including the 
issue specifically raised in this particular case.

Since Public Law No. 105-111 does not effect the statutes and 
regulations relating to the issues that have been developed 
on appeal in this case, the Board will proceed with its 
review of those claims.  Upon the issuance of the regulations 
implementing Public Law 105-111, the Board will then consider 
the claim that there was CUE in its October 1997 decision.  
In the event a decision on the CUE claim results in a grant 
of benefits greater than that to which the veteran is found 
entitled as of this writing, the decision with respect to the 
CUE claim will take precedence, resulting in no prejudice to 
the veteran.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claims has been developed by the RO.  

2.  The veterans shell fragment wound of the right thigh is 
manifested by complaints of pain and a retained shell 
fragment consistent with no more than moderate disability of 
or injury to Muscle Group XIII. 

3.  The veterans residuals of a shell fragment wound of the 
right thigh also includes slight limitation of adduction of 
the right hip; with consideration of pain on use, his 
limitation of adduction more nearly approximates to an 
inability to cross his legs. 
 
4.  The veteran has a high school education and employment 
experience as a fabric worker; he last worked in April 1996.

4.  Service connection is in effect for PTSD, rated 50 
percent; residuals of a shell fragment wound of the right 
thigh, rated 10 percent; malaria, rated zero percent, and (as 
the result of this Board decision) limitation of adduction of 
the right hip due to a shell fragment wound of the right 
thigh, rated 10 percent; his combined service-connected 
rating is 60 percent. 

5.  The veteran's service-connected disabilities do not 
prevent gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound of the right thigh 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.56, 4.71a, Plate II, 4.73, 
Diagnostic Codes 5251, 5252, 5253, 5313 (1998).

2.  The criteria for a separate 10 percent rating for 
limitation of adduction of the right hip due to a shell 
fragment wound of the right thigh have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71, Diagnostic Code 5253 (1998); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

3.  The criteria for a total compensation rating based upon 
individual unemployability have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the appellants 
claims of entitlement to an increased evaluation for 
residuals of a shell fragment wound of the right thigh and a 
total compensation rating based upon individual 
unemployability are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A claim that a service-connected 
condition has become more severe is well-grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
these issues.  

In adjudicating the well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (1998);  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

                                             A.  Increased 
Rating 

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

The service medical records show that the veteran sustained a 
shell fragment wound of the right anterior mid-thigh in May 
1968.  He complained of pain and distal paresthesia; it was 
noted that the duration of the injury was four days.  
Treatment included antibiotic therapy and pain medication, 
and the veteran was placed on light duty for three days.  A 
metallic foreign body was removed from the veterans right 
thigh in February 1969.  A separation examination in March 
1970, which included a clinical evaluation of the veterans 
lower extremities, was normal.

It was recorded in a VA outpatient clinic record, dated in 
June 1970, that the veteran had a small superficial scar in 
the right upper inner thigh region.  He complained of pain at 
that time.  Examination of the groin was otherwise negative.  
An RO decision in October 1970 granted service connection for 
a residual shell fragment scar of the right thigh.  A 10 
percent rating was granted by a rating action in January 
1971, effective from the day following the veterans 
separation from service (March 20, 1970).  (The 10 percent 
rating has remained in effect ever since.)

The veteran underwent a VA compensation examination in March 
1971.  He complained of right thigh pain at that time.  
Physical examination revealed a 1 cm. round scar on the inner 
aspect of the right upper thigh.  The examiner indicated that 
there was no limitation of function.  An X-ray examination of 
the veterans right thigh revealed a small metallic foreign 
body measuring 3 mm. in diameter located 20 cm. below the hip 
joint but close to the femoral shaft posteriorly.       

In the context of the current claim, the veteran was afforded 
a VA examination in December 1994.  He claimed discomfort and 
a limp since his inservice shell fragment injury.  
Examination revealed two small entrance wounds in the 
anteromedial surface of the proximal right thigh, just below 
the groin area.  One was 1/2 centimeter round, the other was 
approximately 3 centimeters.  The scars were reported as well 
healed without evidence of identifiable atrophy.  While there 
was no discomfort to palpation, the veteran had discomfort 
with abduction of the right hip.  Range of motion of his hip 
was off center to the quadriceps.  There was some tenderness 
at the knee; the veteran also complained of low back pain.  
Examination of the knee was unremarkable, with full extension 
and ability to flex to 135 degrees without instability.  The 
impression was shrapnel wounds of the right thigh with 
symptoms out of proportion to examination findings. 

The veteran was most recently afforded a VA examination in 
April 1998.  He claimed difficulty in ambulating along with 
pain in the right medial thigh and knee.  There was some 
tenderness of the adductor tendons.  Abduction of his right 
hip was to 30 degrees, which was noted to be less than the 
other side secondary to tightness in the adductors.  He had 0 
to 110 degrees of motion of the right knee.  The thigh was 
painful on rotation of the hip and some atrophy was noted 
over the thigh, but no fascia defects were observed.  The X-
rays were unremarkable and were without arthritic changes.  
The examiner assessed the veterans disability as mild to 
moderate.  

The veterans residuals of a shell fragment wound have been 
evaluated pursuant to diagnostic Code (DC) 5313 which sets 
forth the basis for evaluations of disability of Muscle Group 
XIII, the posterior thigh group, hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  The functions of these muscles are as 
follows: extension of hip and flexion of knee; outward and 
inward rotation of flexed knee; acting with rectus femoris 
and sartorius synchronizing simultaneous flexion of hip and 
knee and extension of hip and knee by belt-over-pulley action 
at knee joint.  This code provides a zero percent rating for 
slight muscle injury, a 10 percent rating for moderate muscle 
injury, a 30 percent rating for moderately severe muscle 
injury, and a 40 percent rating for severe muscle injury.  38 
C.F.R. § 4.73, Diagnostic Code 5313 (1998).  

During the pendency of this appeal, VA issued new regulations 
for evaluating disability due to muscle injuries.  62 Fed. 
Reg. 30235-30240 (1997).  They were effective July 3, 1997.  
Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991)

The regulations noted above had been published and became 
effective during the pendency of this appeal, but they do not 
appear to have been applied to the present claim.  A 
comparison to the previous version of the regulation does not 
disclose any pertinent change to the regulation that would 
affect the outcome of this decision, however.  See 38 C.F.R. 
§ 4.56 (1996-1998).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation.  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(d).  A through-and-through injury with muscle damage 
shall be evaluated as no less than a moderate injury for each 
group of muscles damaged.  

Moderate disability of muscles is defined as a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  Consistent with this 
level of disability is a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  At this level of 
disability objective findings indicate a short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56.

To warrant an increase to a 30 percent evaluation, the 
disability must meet the criteria for a moderately severe 
disability.  A moderately severe disability is represented by 
a through-and-through or deep penetrating wound by small high 
velocity missile or large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There also is record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, i.e. loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement, and, if present, evidence of 
inability to keep up with work requirements.  Objectively, 
this level of disability would show entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

In reviewing the relevant medical evidence of record, the 
Board finds that the veterans residuals of a gunshot wound 
of the right thigh are not consistent with more than moderate 
muscle injury, within the meaning of the applicable rating 
criteria and regulations.  There is no scar tenderness and 
the right leg has essentially normal range of motion.  There 
is essentially normal muscle strength with only slight pain 
on range of motion of the hip.  While the right adductor 
tendons are tender, there is no evidence of damage to 
tendons, joints or nerves by the projectile.  In addition, 
there was no indication of loss of deep fascia and only some 
loss of muscle substance.  In light of the classification of 
the injury as mild or moderate along with the 
characterization by the examiner of only some atrophy without 
fasciola defects, it is apparent that the atrophy as only 
slight.  The Board concludes that the current right thigh 
disability does not involve the degree of impairment which 
would approximate the moderately severe impairment 
required for the next higher rating of 30 percent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5313.

This does not end the Boards inquiry as other potentially 
applicable rating criteria must be considered.  Limitation of 
thigh extension to 5 degrees warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5251.  Limitation of thigh 
flexion to 45 degrees warrants a 10 percent rating; 
limitation to 30 degrees warrants a 20 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of thigh 
rotation, with the loss of the ability to toe-out more than 
15 degrees, or for the limitation of adduction, with the loss 
of the ability to cross the legs warrants a 10 percent 
rating, while a 20 percent evaluation requires limitation of 
abduction with motion lost beyond 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5253.  Normal range of hip flexion is 
from 0 to 125 degrees; normal range of hip abduction is from 
0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.  Clinical 
findings do not support a higher evaluation under any of the 
foregoing Diagnostic Codes. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted 
in order to evaluate the existence of any functional loss due 
to pain, or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veterans joints.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Generally, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  In this case, the Board finds that there is clinical 
evidence of limitation of adduction of the veterans  right 
hip to 30 degrees, which was less than the other side 
secondary to tightness in the adductors.  The most recent VA 
compensation examination also revealed some atrophy of the 
right thigh and the examiner added that the veteran had pain 
upon rotation of his right hip.  While the examiner in 
December 1994 reported symptoms out of proportion to 
examination findings, the latter evaluation did not confirm 
this opinion.  It is the Boards judgment that, when 
considering the veterans pain upon motion of the hip 
(Deluca, supra; 38 C.F.R. § 4.40, 4.45), the clinical picture 
that has been presented more nearly approximates limitation 
of adduction with a loss of the ability to cross the legs.  
38 C.F.R. § 4.7.  Thus, the criteria for a 10 percent rating 
for limitation of adduction of the right hip is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5253.  The question 
remains whether the veteran is entitled to a separate 10 
percent rating or does his current 10 percent evaluation 
under the muscle injury code include consideration of 
limitation of motion of the hip.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1998).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In reviewing 38 C.F.R. § 38 C.F.R. § 4.73, Code 5313, the 
Board notes that Muscle Group XIII affects extension of the 
hip, along with flexion of the knee.  As the veteran has 
limitation of adduction of the right hip due to the shell 
fragment wound of the right thigh, the Board finds that a 
separate 10 percent rating under Code 5253 would not violate 
the rule against pyramiding.  (Compare 38 C.F.R. § 4.71, 
Codes 5313 and 5315, which shows that extension and adduction 
of a hip are controlled by different muscle groups.)  
Accordingly, a separate 10 percent rating for limitation of 
adduction of the right hip is warranted.  

The Board has also considered 38 C.F.R. § 4.73, Code 5315 
(Muscle Group XV), which addresses muscle function that 
includes adduction of the hip, but since Muscle Groups XIII 
and XV act on the same joint (hip), the principles for 
combined ratings for muscle injuries (38 C.F.R. § 4.55) are 
not for application. 
          
            B. Total Compensation Rating based on Individual 
Unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  Extraschedular consideration may be 
given to veterans who are unemployable by reason of service- 
connected disabilities, but who fail to meet the percentage 
standards; consideration will be given to the veteran's 
service-connected disabilities, employment history, 
educational and vocational attainment, and other factors.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

The veteran is service-connected for post-traumatic stress 
disorder (PTSD), rated 50 percent; residuals of a shell 
fragment wound of the right thigh, rated 10 percent; malaria, 
rated zero percent; and, as the result of this Board 
decision, limitation of adduction of the right hip due to a 
shell fragment wound of the right thigh.  The combined rating 
is 60 percent.  38 C.F.R. § 4.25.   He does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  Thus, the issue is 
whether his service-connected disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

There is no medical evidence to suggest that the veterans 
malaria has been symptomatic in recent years and, as such, it 
is not productive of any industrial impairment.  The thrust 
of the veterans claim is that his PTSD and residuals of a 
shell fragment wound of the right thigh prevent him from 
working.

The record is fairly clear that the veteran did not stop 
working because of his service-connected PTSD and residuals 
of a shell fragment wound of the right thigh. Employment 
records dated in October 1995 show that he was to be 
terminated effective in April 1996 due to a reduction in 
force at the Charleston Naval Shipyard.  He had been employed 
there in the capacity of a fabric worker since 1980.  In July 
1995, the veteran was extended on temporary light duty 
restrictions due to a non-occupational injury, which 
precluded heavy lifting, pushing, or pulling more than 10 
pounds and bending, stooping, and kneeling.  The restrictions 
were in effect for greater than 2 years and were regarded as 
permanent.  There was no indication that these limitations 
were due to a right thigh injury, and, as will be discussed 
below, the veteran had a history of low back problems.  
Moreover, it was noted in the employment records that the 
veteran had claimed an occupational injury; there was no 
mention of a psychiatric disorder or residuals of a shell 
fragment wound of the right thigh.  Additional employment 
records dated in December 1995 show that the veteran was 
advised that he was offered a separation from work due to 
disability or an inability to perform the duties of a fabric 
worker due to physical limitations. 

According to his December 1994 psychiatric examination, the 
veteran has a high school education and employment experience 
as a fabric worker.  (The veteran also reported this history 
on his VA claim for a total compensation rating based on 
individual unemployability, received by the RO in October 
1996.)  He indicated at that time that he had been recently 
told his job was being terminated.  The veterans complaints 
included nightmares, flashbacks, and intrusive thoughts of 
combat experiences.  He also complained of irritability, 
insomnia, and loss of concentration.  He indicated that these 
symptoms interfered with his ability to perform work.  The 
pertinent diagnoses were PTSD and probable depression.   

Subsequently dated medical records show that the veteran was 
evaluated and treated for severe PTSD symptoms.  Clinical 
findings reported during this time included frequent memories 
of combat experiences.  It was noted in March 1997 that the 
veteran walked with a limp and was in visible pain upon 
sitting and arising.  It was reported in April 1997 that all 
areas of his life were severely impaired.  It was also noted 
at that time, however, that the veterans impulse control, 
judgment, reality testing, and treatment alliances were good, 
although beneficial responses to medications and 
psychotherapy were minimal.  It was further reported that he 
obtained some relief by talking out his emotional pain.  

Although he has contended that he became too disabled to work 
in April 1996, the contemporaneously recorded relevant 
evidence, as noted above, indicates that the event 
precipitating his loss of employment was the reduction in 
force at the Charleston Naval shipyard.  There is some 
indication of physical limitations but it is also apparent 
that the veteran claimed at the time that this was due to an 
occupational injury; the employment records do not indicate 
that PTSD or a right leg disability played any role in the 
termination of employment.  The veteran  indicated upon a 
December 1994 VA psychiatric examination that his PTSD 
interfered with work; an appreciable degree of industrial 
impairment is contemplated in his current 50 percent rating; 
but the psychiatrist did not indicate at that time that the 
veteran was unemployable.  

The claims file also contains numerous references to non-
service-connected chronic low back pain secondary to a 
lifting accident in 1982.  For example, July 1996 treatment 
records show that 1993 CT scan revealed a bulge at L3-4, L3 
root compression, L4-5 herniated nucleus pulposus, and L3-4 
spinal stenosis with intermittent radiation.  A February 1995 
psychological examination devoted significant attention to 
the veterans back problems, with only a brief mention of the 
right thigh disability.  According to a March 1997 clinical 
notation, the examiner opined that the veterans PTSD and 
back condition in combination rendered him unemployable.   

While his service-connected right thigh condition is 
manifested by pain and slight limitation of motion of the 
hip, which could prevent him from performing strenuous 
physical labor, the veteran's past work in fabrics qualify 
him for other sedentary jobs which he could perform despite 
his service-connected disabilities.  The weight of the 
evidence is that the veteran's service-connected disabilities 
do not prevent him from working.  The relevant medical 
evidence does not substantiate the opinion that the veteran 
is totally disabled due solely to his service-connected 
disorders.

Although the evidence shows the veteran is not currently 
working, such is not due solely to his service-connected PTSD 
and residuals of a shell fragment wound of the right thigh, 
and a total compensation rating based on individual 
unemployability is therefore not warranted.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a total compensation rating based on individual 
unemployability must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for residuals of a shell 
fragment wound of the right thigh is denied. 

A separate 10 percent rating for limitation of adduction of 
the right hip due to a shell fragment wound of the right 
thigh is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

A total compensation rating based on individual 
unemployability is denied.



 
		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
